EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 29, 2005, by
and among The Wet Seal, Inc., a Delaware corporation, with headquarters located
at 26972 Burbank, Foothill Ranch, California 92610 (the ”Company”), and the
investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. The Company and certain Buyers (the “Original Buyers”) entered into that
certain Securities Purchase Agreement dated as of November 9, 2004 (as amended
and restated and further amended prior to the date hereof, the “Existing SPA”),
whereby the Company, among other things, issued Series A Warrants (the “Series A
Warrants”) and Series B Warrants (the “Series B Warrants”) (collectively, the
“Existing Warrants”), which Existing Warrants are exercisable to acquire up to
specified numbers of shares of the Company’s Class A Common Stock, $0.10 par
value per share (the “Class A Common Stock”). In connection therewith, the
Company and the Original Buyers entered into a Registration Rights Agreement
with respect to, among other things, the shares of Class A Common Stock to be
received upon exercise of the Existing Warrants (as amended prior to the date
hereof, the “Existing RRA”).

 

B. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.

 

C. The Company has authorized a new series of convertible preferred stock of the
Company designated as Series C Convertible Preferred Stock, the terms of which
are set forth in the certificate of designations for such series of preferred
stock (the “Certificate of Designations”) in the form attached hereto as Exhibit
A (the “Preferred Shares”), which Preferred Shares shall be convertible into
shares of the Class A Common Stock (as converted, the “Conversion Shares”), in
accordance with the terms of the Certificate of Designations.

 

D. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of Preferred
Shares set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (which aggregate number for all Buyers shall be 24,600 Preferred Shares
and (ii) Series E Warrants, in substantially the form attached hereto as Exhibit
B (the “Warrants”), to acquire up to that number of additional shares of Class A
Common Stock set forth opposite such Buyer’s name in column (4) on the Schedule
of Buyers attached hereto (which aggregate number for all Buyers shall be
7,500,000 shares of Class A Common Stock) (as exercised, collectively, the
”Warrant Shares”).

 

E. Each Buyer wishes to exercise (i) its Series A Warrants for that aggregate
number of shares of Class A Common Stock set forth opposite such Buyer’s name in
column (2) on the Schedule of Closing Exercise Shares attached hereto (which
aggregate number for all Buyers



--------------------------------------------------------------------------------

shall be 2,300,000 shares of Class A Common Stock) on the terms and conditions
of the Series A Warrants and (ii) a portion of its Series B Warrants for that
aggregate number of shares of Class A Common Stock set forth opposite such
Buyer’s name in column (3) on the Schedule of Closing Exercise Shares attached
hereto (which aggregate number for all Buyers shall be 1,059,997 shares of Class
A Common Stock) on the terms and conditions of the Series B Warrants (the shares
received upon the exercises referred to in clauses (i) and (ii) are collectively
referred to herein as the “Closing Exercise Shares”).

 

F. On or prior to the Closing, the parties hereto shall execute and deliver a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit C (as amended or modified from time to time in accordance with its
terms, the “Registration Rights Agreement”), pursuant to which the Company has
agreed to provide certain registration rights with respect to the Preferred
Shares, Warrants, Conversion Shares and the Warrant Shares under the 1933 Act
and the rules and regulations promulgated thereunder, and applicable state
securities laws.

 

G. In connection with the transactions contemplated by the Existing SPA, the
Company entered into the following agreements: (i) a credit agreement by and
among the Company and certain of its Subsidiaries, S.A.C. Capital Associates,
LLC, as administrative agent and collateral agent (in such capacity the “Bridge
Agent”), and certain of the Buyers, as lenders, as amended prior to the date
hereof (the “Bridge Facility”); (ii) an intercreditor and lien subordination
agreement by and among the Bridge Agent, Fleet Retail Group, Inc., as
administrative agent and collateral agent (the “Senior Agent”) for certain
lenders (the “Senior Lenders”) and the Company and certain of its Subsidiaries,
as amended prior to the date hereof (the “Intercreditor Agreement”); (iii) an
Amended and Restated Subordination Agreement, by and among the Senior Lenders,
the Buyers, The Bank of New York, as trustee (the “Trustee”) and the Company
(the “Amended and Restated Subordination Agreement”).

 

H. On the Escrow Date (as defined below), the parties hereto shall execute and
deliver the following documents: (i) a second amendment to the Bridge Facility,
(ii) a first amendment to the Amended and Restated Subordination Agreement,
(iii) a third amendment to the Senior Credit Facility (as defined below) and
(iv) a second amendment to the Intercreditor Agreement, (collectively, the
“Security Amendments”). Certain obligations under the Warrants, the Certificate
of Designations and the Registration Rights Agreement shall also be fully
subordinated to the debt and liens in favor of the Senior Agent and the Senior
Lenders pursuant to a Subordination Agreement, to be dated as of the Closing
Date, among the Senior Lenders, the Buyers and the Company (the “Subordination
Agreement”, and together with the Security Amendments, the “Security
Documents”).

 

I. The Preferred Shares, the Conversion Shares, the Warrants and the Warrant
Shares collectively are referred to herein as the “Securities”.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS; EXERCISE OF EXISTING
WARRANTS.

 

(a) Purchase of Preferred Shares and Warrants.

 

- 2 -



--------------------------------------------------------------------------------

(i) Preferred Shares and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), (A) that
number of Preferred Shares as is set forth opposite such Buyer’s name in column
(3) on the Schedule of Buyers and (B) one or more Series E Warrants to acquire
up to that number of Warrant Shares as is set forth opposite such Buyer’s name
in column (4) on the Schedule of Buyers.

 

(ii) Purchase Price. The aggregate purchase price for the Preferred Shares and
the Warrants to be purchased by each Buyer at the Closing (the “Purchase Price”)
shall be the amount set forth opposite such Buyer’s name in column (6) of the
Schedule of Buyers less: (A) such principal amount, if any, as is set forth
opposite such Buyer’s name in column (5) on the Schedule of Buyers, together
with any accrued, but unpaid interest thereon, with respect to the Bridge
Facility reduction in accordance with Section 4(x) hereof and (B) in the case of
S.A.C. Capital Associates, LLC (“SAC”) (a Buyer), a withholding amount with
respect to certain expenses in accordance with Section 4(g)(ii) (collectively,
the “Price Reduction Amounts”); provided, however, that if SAC’s Purchase Price
has been reduced to zero as a result of the application of the Price Reduction
Amounts, SAC may apply any remaining Price Reduction Amounts to its Closing
Exercise Price (as defined below).

 

(b) Purchase of Closing Exercise Shares. Subject to the satisfaction (or waiver)
of the conditions set forth in Sections 6 and 7 below, each Buyer shall exercise
its Series A Warrants and Series B Warrants pursuant to the respective terms and
conditions thereof for such number of shares Class A Common Stock with respect
thereto as set forth opposite such Buyer’s name in columns (2) and (3) on the
Schedule of Closing Exercise Shares, respectively. The aggregate purchase price
for the Closing Exercise Shares to be purchased by each Buyer at the Closing
(the “Closing Exercise Price,” together with the Purchase Price, the “Total
Purchase Price”) shall be the amount set forth opposite such Buyer’s name in
column (7) of the Schedule of Closing Exercise Shares.

 

(c) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Total
Purchase Price to the Company for the Preferred Shares, the Warrants and the
Closing Exercise Shares to be issued and sold to such Buyer at the Closing, by
wire transfer of immediately available funds in accordance with the Company’s
written wire instructions, and (ii) the Company shall deliver to each Buyer (A)
the Preferred Shares (represented by one or more certificates in the number and
denominations as such Buyer shall request) which such Buyer is then purchasing,
(B) the Warrants (allocated in the amounts as such Buyer shall request) such
Buyer is purchasing, in each case duly executed on behalf of the Company and
registered in the name of such Buyer or its designee and (C) the Closing
Exercise Shares (represented by one or more certificates in the number and
denominations as such Buyer shall request) such Buyer is purchasing, in each
case duly executed on behalf of the Company and registered in the name of such
Buyer or its designee.

 

(d) Closing. The date and time (the “Closing Date”) of the consummation of the
transactions contemplated by Section 1(a)(ii) above (the “Closing”) shall be on
or before May 3, 2005, after notification of satisfaction (or waiver) of the
conditions to the Closing set forth in Sections 6 and 7 below (or such other
date as is mutually agreed to by the Company and holders of at least a majority
of the Preferred Shares issued and, prior to the Closing, issuable hereunder
(the “Majority Buyers”)) at the offices of Schulte Roth & Zabel LLP, 919 Third
Avenue, New York, New York 10022. For purposes of this Agreement, “Business Day”
means any day other than Saturday, Sunday or other day on which commercial banks
in the City of New York are authorized or required by law to remain closed.

 

- 3 -



--------------------------------------------------------------------------------

2. BUYERS’ REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants with respect to only itself that:

 

(a) No Sale or Distribution. Such Buyer is acquiring the Preferred Shares, the
Warrants and the Closing Exercise Shares and, upon conversion of the Preferred
Shares, will acquire the Conversion Shares issuable upon conversion of the
Preferred Shares and, upon exercise of the Warrants, will acquire the Warrant
Shares issuable upon exercise of the Warrants for its own account, not as
nominee or agent, and not with a view towards, or for resale in connection with,
the sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business. Such Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities. For the purpose of this Agreement,
“Person” shall mean any individual, corporation, partnership (general or
limited), limited liability company, firm, joint venture, association,
joint-stock company, trust, estate, unincorporated organization or government or
any department or agency thereof.

 

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities, which have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

- 4 -



--------------------------------------------------------------------------------

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) offered for sale,
sold, assigned or transferred to an affiliate of such Buyer, (B) subsequently
registered thereunder, (C) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (D) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.

 

(g) Legends. Such Buyer understands that, until such time as the resale of the
Securities have been registered under the 1933 Act as contemplated by the
Registration Rights Agreement, the certificates or other instruments
representing the Securities, except as set forth below, shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such instruments):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY

 

- 5 -



--------------------------------------------------------------------------------

BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act, or (iii) such holder provides
the Company with reasonable assurance that the Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A.

 

(h) Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and shall constitute the legal, valid and binding obligations of such
Buyer enforceable against such Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.

 

(j) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

 

(k) Transfers to Company Employees. As of the date hereof, such Buyer does not
have any agreement or arrangement to transfer any of the Securities to any of
the Company’s officers, directors, employees or consultants or any affiliate
entities of such Person.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that:

 

(a) Organization and Qualification.

 

(i) The Company and its “Subsidiaries” (which for purposes of this Agreement
means any entity in which the Company, directly or indirectly, owns outstanding

 

- 6 -



--------------------------------------------------------------------------------

capital stock or holds an equity or similar interest representing the
outstanding equity or similar interest of such entity) are entities duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.
The Company has no Subsidiaries except as set forth on Schedule 3(a). Schedule
3(a) sets forth the nature and percentage ownership of the Company in each
Subsidiary. As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on the business, properties, assets, operations, results
of operations or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or on the transactions contemplated hereby and
in the Transaction Documents (as defined below) or by the agreements and
instruments to be entered into in connection herewith or therewith, or on the
authority or ability of the Company to perform its obligations under the
Transaction Documents.

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Certificate of Designations, the Warrants, the Registration Rights
Agreement, the Security Documents, the Existing Warrants to be exercised for the
Closing Exercise Shares, the Irrevocable Transfer Agent Instructions (as defined
in Section 5(b)) and any other certificate, instrument or document contemplated
hereby or thereby (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof. The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Preferred Shares, the Warrants and the Closing
Exercise Shares, the reservation for issuance and the issuance of the Conversion
Shares issuable upon conversion of the Preferred Shares, and the reservation for
issuance and issuance of Warrant Shares issuable upon exercise of the Warrants
have been duly authorized by the Company’s Board of Directors and, other than
the filings specified in Section 3(e) and the filing of the Certificate of
Designations with the Secretary of State of the State of Delaware, no further
filing, consent, or authorization is required by the Company, its Board of
Directors or its stockholders. This Agreement and the other Transaction
Documents of even date herewith have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. Any other Transaction Documents dated after the
date herewith upon execution shall have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. As of the Closing, each of the Series A Warrants
and the Series B Warrants shall be in full force and effect, enforceable against
the Company in with its terms and shall not have been amended, except in
accordance

 

- 7 -



--------------------------------------------------------------------------------

with their respective terms. As of the Closing, the Certificate of Designations
in the form attached as Exhibit A shall have previously been filed with the
Secretary of State of the State of Delaware and shall be in full force and
effect, enforceable against the Company in with its terms and shall not have
been amended.

 

(c) Issuance of Securities. The issuance of the Preferred Shares, the Warrants
and the Closing Exercise Shares are duly authorized and are free from all taxes,
liens and charges with respect to the issue thereof and, as of the Closing Date,
the Preferred Shares shall be entitled to the rights and preferences set forth
in the Certificate of Designations. As of the Closing, a number of shares of
Class A Common Stock shall have been duly authorized and reserved for issuance
which equals or exceeds 130% of the aggregate of the maximum number of shares
Class A Common Stock: (i) issuable upon conversion of the Preferred Shares as of
the trading day immediately preceding the Closing Date and (ii) issuable upon
exercise of the Warrants as of the trading day immediately preceding the Closing
Date. Upon issuance or conversion in accordance with the Certificate of
Designations or exercise in accordance with the Warrants, as the case may be,
the Conversion Shares and the Warrant Shares, respectively, will be duly
authorized, validly issued, fully paid and nonassessable and free from all
preemptive or similar rights, taxes, liens and charges with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
shares of Class A Common Stock. Assuming the accuracy of each of the
representations and warranties set forth in Section 2 of this Agreement, the
offer and issuance by the Company of the Preferred Shares, Warrants and Closing
Exercise Shares is exempt from registration under the 1933 Act.

 

(d) No Conflicts. Except as set forth in Schedule 3(d), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated thereby (including, without
limitation, the issuance of the Preferred Shares, the Warrants and Closing
Exercise Shares, and reservation for issuance and issuance of the Conversion
Shares and the Warrant Shares, without regard to the limitation on issuance
thereof) will not (i) result in a violation of any certificate of incorporation,
certificate of formation, any certificate of designations or other constituent
documents of the Company or any of is Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or bylaws of the Company or any of its
Subsidiaries or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Nasdaq National Market
(the “Principal Market”)) applicable to the Company or any of its Subsidiaries
or by which any property or asset of the Company or any of its Subsidiaries is
bound or affected, except in the case of (ii) and (iii) to the extent that such
violation, conflict, default or right would not have a Material Adverse Effect.
As of the Closing Date, after giving effect to any consents or waivers obtained
by the Company, the transactions contemplated hereby to effect the pay-off of
the Bridge Facility will not conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, acceleration or cancellation of the
Senior Credit Facility (as defined below).

 

- 8 -



--------------------------------------------------------------------------------

(e) Consents. Except as set forth in Schedule 3(e), the Company is not required
to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence shall have been obtained or
effected on or prior to the Closing Date, and the Company and its Subsidiaries
are unaware of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence. Except as set forth in Schedule 3(e), the Company is
not in violation of the listing requirements of the Principal Market and has no
knowledge of any facts which would reasonably lead to delisting or suspension of
the Class A Common Stock in the foreseeable future.

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting individually and solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that no Buyer is: (i)
an officer or director of the Company, (ii) an “affiliate” of the Company (as
defined in Rule 144) or (iii) to the knowledge of the Company, a “beneficial
owner” of more than 10% of the shares of Class A Common Stock (as defined for
purposes of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended (the “1934 Act”)). The Company further acknowledges that no Buyer is
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Securities. The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.

 

(g) No General Solicitation; Agent’s Fees. Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for Persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby. Except as set forth on Schedule 3(g) hereto,
the Company has not engaged any investment advisor, placement agent or other
agent in connection with the sale of the Securities.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of

 

- 9 -



--------------------------------------------------------------------------------

the Company are listed or designated. None of the Company, its Subsidiaries,
their affiliates and any Person acting on their behalf will take any action or
steps referred to in the preceding sentence that would require registration of
any of the Securities under the 1933 Act or cause the offering of the Securities
to be integrated with other offerings.

 

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Preferred Shares may increase
in certain circumstances. The Company further acknowledges that its obligation
to issue Conversion Shares upon conversion of the Preferred Shares in accordance
with this Agreement and the Certificate of Designations is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.

 

(j) Application of Takeover Protections; Rights Agreement. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the jurisdiction of its formation which is or could become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities. Except as set forth on Schedule 3(j)(a), the
Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Class A Common Stock or a
change in control of the Company (each “Rights Plan”). The Board of Directors of
the Company has, prior to the execution of this Agreement, adopted a resolution
exempting the issuance of the Securities from any Rights Plan of the Company and
from any control share acquisition statute applicable to the Company, which is
attached hereto as Schedule 3(j)(b).

 

(k) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
the Buyers or their respective representatives true, correct and complete copies
of the SEC Documents not available on the EDGAR system. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, or as of the date of the last amendment thereof, if
amended after filing, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Except as set forth on Schedule 3(k), as
of their respective dates, the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary

 

- 10 -



--------------------------------------------------------------------------------

statements) and fairly present in all material respects the financial position
of the Company as of the dates thereof and the results of its operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).

 

(l) Absence of Certain Changes. Other than as set forth in the SEC Documents or
as set forth in Schedule 3(l), since the date of the Company’s most recent SEC
Documents, there has been no material adverse change and no material adverse
development, which constitutes a Material Adverse Effect. Since January 31,
2004, the Company has not (i) declared or paid any dividends, (ii) sold any
assets, individually or in the aggregate, in excess of $100,000 outside of the
ordinary course of business or (iii) had capital expenditures, individually or
in the aggregate, in excess of $100,000 outside of the ordinary course of
business. The Company has not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
The Company and its Subsidiaries, individually and on a consolidated basis, are
not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent. For purposes
of this Section 3(l), “Insolvent” means, with respect to any Person, (i) the
present fair saleable value of such Person’s assets is less than the amount
required to pay such Person’s total Indebtedness (as defined in Section 3(s))
(other than any future lease liabilities as such exist on the date hereof), (ii)
the Person is unable to pay its debts and liabilities (other than any future
lease liabilities as such exist on the date hereof), subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts (other than any
future lease liabilities as such exist on the date hereof) that would be beyond
its ability to pay as such debts mature or (iv) such Person has unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.

 

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company or its Subsidiaries or their
respective business, properties, prospects operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Class A Common Stock and
which has not been publicly announced.

 

(n) Conduct of Business; Regulatory Permits. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation or Bylaws or their organizational charter or certificate of
incorporation or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or its Subsidiaries, and
neither the Company nor any of its Subsidiaries will conduct its business in
violation of any of the foregoing, except for possible violations which would
not, individually or in the aggregate, have a Material Adverse Effect. Except as
set forth in Schedule 3(n), without limiting the generality of the foregoing,
the Company is not in violation of any of the rules, regulations or requirements
of the Principal Market and has no knowledge of any facts or circumstances which
would reasonably lead to delisting or suspension of the Class A Common Stock by
the Principal Market in the foreseeable future. Since January 31, 2004, (i) the
Class A Common Stock has

 

- 11 -



--------------------------------------------------------------------------------

been designated for quotation on the Principal Market, (ii) trading in the Class
A Common Stock has not been suspended by the SEC or the Principal Market and
(iii) the Company has received no communication, written or oral, from the SEC
or the Principal Market regarding the suspension or delisting of the Class A
Common Stock from the Principal Market. The Company and its Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, as
presently operated, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(o) Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

(p) Sarbanes-Oxley Act. Except as set forth in Schedule 3(p), the Company is in
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the SEC thereunder that are effective as of the
date hereof, except where such noncompliance would not have, individually or in
the aggregate, a Material Adverse Effect.

 

(q) Transactions With Affiliates. Except as set forth in the SEC Documents filed
at least ten days prior to the date hereof and other than the grant of stock
options or restricted stock disclosed on Schedule 3(q), none of the officers,
directors or employees of the Company is presently a party to any transaction
with the Company or any of its Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.

 

(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 150,000,000 shares of Class A Common Stock, of
which as of the date hereof, 41,250,582 are issued and outstanding, 10,302,540
shares are reserved for issuance pursuant to the Company’s stock option and
purchase plans and 67,903,332 shares are reserved for issuance prior to the
exercise by the Buyers of the Closing Exercise Shares pursuant to securities
(other than the aforementioned options and shares, the Preferred Shares and the
Warrants) exercisable or exchangeable for, or convertible into, shares of Class
A Common Stock, (ii) 10,000,000 shares of Class B Common Stock, $0.10 par value
per share (the “Class B Common Stock”), of which as of the date hereof, none are
issued and outstanding and

 

- 12 -



--------------------------------------------------------------------------------

(iii) 2,000,000 shares of preferred stock, $0.01 par value per share, of which
as of the date hereof none of which is issued and outstanding and 1,000,000 of
which are reserved for issuance under the Company’s Rights Plan. Immediately
prior to the Closing Date, 24,600 shares of Series C Convertible Preferred Stock
shall be designated, none of which shall be issued and outstanding. All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable. Except as disclosed in Schedule 3(r): (i) none of
the Company’s share capital is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company; (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional share capital of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness (as defined in Section 3(s)) of
the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except the
Existing RRA and the Registration Rights Agreement); (vi) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect. The Company has
furnished to the Buyer true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Class A Common
Stock and the material rights of the holders thereof in respect thereto to the
extent not available on the Edgar System.

 

(s) Indebtedness and Other Contracts. Except as disclosed in Schedule 3(s),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is a party

 

- 13 -



--------------------------------------------------------------------------------

to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Schedule 3(s) provides a detailed
description of the material terms of any such outstanding Indebtedness. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; and (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.

 

(t) Absence of Litigation. Except as set forth in Schedule 3(t), there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against the
Company, the Class A Common Stock or any of the Company’s Subsidiaries or any of
the Company’s or the Company’s Subsidiaries’ officers or directors. Schedule
3(t) sets forth the details of any such litigation.

 

(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

 

- 14 -



--------------------------------------------------------------------------------

(v) Employee Relations. (i) Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
Except as set forth on Schedule 3(v), the Company and its Subsidiaries believe
that their relations with their employees are good. Except as set forth on
Schedule 3(v), no executive officer of the Company (as defined in Rule 501(f)
promulgated under the 1933 Act) has notified the Company that such officer
intends to leave the Company or otherwise terminate such officer’s employment
with the Company. No executive officer of the Company, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters except a would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(w) Title. Except as set forth in Schedule 3(w), the Company and its
Subsidiaries have good and marketable title to all real property and good and
marketable title to all personal property owned by them which is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
liens, encumbrances and material defects except such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company and any of its Subsidiaries. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

(x) Intellectual Property Rights. Except as set forth in Schedule 3(x), the
Company and its Subsidiaries own or possess adequate rights or licenses to use
(A) patents (and any renewals and extensions thereof), patent rights (and any
applications therefor), rights of priority and other rights in inventions; (B)
trademarks, service marks, trade names and trade dress, and all registrations
and applications therefor and all legal and common-law equivalents of any of the
foregoing; (C) copyrights and rights in mask works (and any applications or
registrations for the foregoing, and all renewals and extensions thereof),
common-law copyrights and rights of authorship including all rights to exploit
any of the foregoing in any media and by any manner and means now known or
hereafter devised; (D) industrial design rights, and all registrations and
applications therefor; (E) rights in data, collections of data and databases,
and all legal or common-law equivalents thereof; (F) rights in domain names and
domain name reservations; (G) rights in trade secrets, proprietary information
and know-how (collectively, “Intellectual Property Rights”), collectively with
all licenses and other agreements providing the Company or its Subsidiaries the
Intellectual Property Rights material to the operation of their businesses as
now conducted and as described in the SEC Documents. Except as set forth in
Schedule 3(x), none of the Company or any of its Subsidiaries has knowledge that
any of them

 

- 15 -



--------------------------------------------------------------------------------

has infringed on any of the Intellectual Property Rights of any Person and none
of the Company or any of its Subsidiaries is infringing on any of the
Intellectual Property Rights of any Person. There is no action, suit, hearing,
claim, notice of violation, arbitration or other proceeding, hearing or
investigation that is pending, or to the Company’s knowledge, is threatened
against, the Company regarding the infringement of any of the Intellectual
Property Rights. The Company is not, to its knowledge, making unauthorized use
of any confidential information or trade secrets of any third party, and the
Company has not received any notice of any asserted infringement (nor is the
Company aware of any reasonable basis for any third party asserting an
infringement) by the Company of, any rights of a third party with respect to any
Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.

 

(y) Environmental Laws. Except as set forth in Schedule 3(y), the Company and
its Subsidiaries (i) are in compliance with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(aa) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject when and as
due, (ii) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and (iii) has set
aside on its books provision reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(bb) Internal Accounting and Disclosure Controls. Except as set forth in
Schedule 3(bb), the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed

 

- 16 -



--------------------------------------------------------------------------------

in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. Except as set forth in Schedule 3(bb), the Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-14
promulgated under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.

 

(cc) Form S-3 Eligibility. The Company is eligible to register the Preferred
Shares, Warrants, Conversion Shares, the Warrant Shares and the Closing Exercise
Shares for resale by the Buyers using Form S-3 promulgated under the 1933 Act.
The Closing Exercise Shares shall be registered for resale by the Buyers in
accordance with the terms of the Existing RRA.

 

(dd) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(ee) Disclosure. All disclosure provided to the Buyers regarding the Company,
its business and the transactions contemplated hereby, including the Schedules
to this Agreement, taken as a whole, furnished by or on behalf of the Company is
true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company during the twelve (12) months preceding the date of this Agreement did
not at the time of release contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

(ff) Independent Accountants. Deloitte & Touche LLP, who have certified the
consolidated financial statements of the Company as of January 31, 2004, are
independent public accountants within the meaning of the 1933 Act, the 1934 Act
and the standards and rules of the Public Company Accounting Oversight Board.

 

- 17 -



--------------------------------------------------------------------------------

(gg) Investment Company. Neither the Company nor its Subsidiaries is or, after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof, will become an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for an investment company,
within the meaning of the Investment Company Act of 1940, as amended.

 

(hh) Acknowledgement Regarding Buyers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, but subject to
compliance by the Buyers with applicable law, it is understood and acknowledged
by the Company (i) that none of the Buyers have been asked to agree, nor has any
Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that past
or future open market or other transactions by any Buyer, including, without
limitation, short sales or “derivative” transactions, before or after the
closing of this or future private placement transactions, may negatively impact
the market price of the Company’s publicly-traded securities; (iii) that any
Buyer and counter parties in “derivative” transactions to which any such Buyer
is a party, directly or indirectly, presently may have a “short” position in the
Class A Common Stock, and (iv) that each Buyer shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(a) one or more Buyers may engage in hedging activities at various times during
the period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Conversion Shares and Warrant Shares
deliverable with respect to the Securities are being determined and (b) such
hedging activities (if any) could reduce the value of the existing stockholders’
equity interests in the Company at and after the time that the hedging
activities are being conducted.

 

(ii) Financial Position. After giving effect to the receipt of the net proceeds
to the Company pursuant hereto at the Closing, the Company will not be subject
to receipt of, and as of Closing shall not have received, from the Company’s
independent auditors, inclusion of a “going concern” or other qualification in
the auditor’s opinion with respect to the Company’s consolidated financial
statements for the year ended January 29, 2005. The Company has no reason to
believe that (i) any such “going concern” or other qualification will be
included in such auditor’s opinion as to such financial statements (ii) it will
be unable to file its Annual Report on Form 10-K for the fiscal year ended
January 29, 2005 on or prior to April 14, 2005, or such later date as is legally
applicable, but no later than April 29, 2005.

 

4. COVENANTS.

 

(a) Best Efforts; Conversion Cooperation. Each party shall use its best efforts
timely to satisfy each of the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

 

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer

 

- 18 -



--------------------------------------------------------------------------------

promptly after such filing. The Company shall, on or before the Closing Date,
take such action as is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Buyers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of any such exemption or qualification
so taken to the Buyers on or prior to the Closing Date. The Company shall make
all filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.

 

(c) Reporting Status. From the Closing Date until the date on which the
Investors (as defined in the Registration Rights Agreement) shall have sold all
of the Securities and none of the Securities is outstanding (the “Reporting
Period”), and other than in accordance with the Certificate of Designations and
Warrants, the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act, and the Company shall continue to timely file
reports under the 1934 Act even if the 1934 Act or the rules and regulations
thereunder would otherwise no longer require such filings.

 

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general working capital purposes, including payment of trade
creditors, and for the repayment of the Bridge Facility. The Company will not
use the proceeds from the sale of the Securities for the redemption or
repurchase of any of its equity securities.

 

(e) Financial Information. The Company agrees to send the following to each
Investor during the Reporting Period provided that the following does not
constitute material, nonpublic information, unless the following are filed with
the SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K or 10-KSB, any interim reports or any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any fiscal quarter, any Current Reports on Form 8-K and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act.

 

(f) Listing. The Company shall promptly secure the listing of all of the
Conversion Shares and Warrant Shares upon each national securities exchange and
automated quotation system, if any, upon which the Class A Common Stock is then
listed (subject to official notice of issuance) and shall maintain such listing
of all Conversion Shares and Warrant Shares from time to time issuable under the
terms of the Transaction Documents. The Company shall maintain the Class A
Common Stocks’ authorization for quotation on the Principal Market. Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Class A
Common Stock on the Principal Market.

 

(g) Fees. (i) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company shall pay or cause to
be paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, all fees, costs and expenses (A)
incident to the preparation, issuance, execution, authentication and delivery of
the Securities, including any expenses of any trustee or warrant agent, (B)
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities, (C) in connection with the
admission for trading of

 

- 19 -



--------------------------------------------------------------------------------

the Conversion Shares and Warrant Shares on any securities exchange or
inter-dealer quotation system, (D) related to any filing with the National
Association of Securities Dealers, Inc. (“NASD”), (E) the satisfaction of the
conditions set forth in Sections 6 and 7, in each case whether or not the
Closing Date occurs or this Agreement is terminated, and (F) otherwise in
connection with satisfying its obligations hereunder. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or broker’s commissions (other than for Persons engaged by any Buyer)
relating to or arising out of the transactions contemplated hereby, including,
without limitation, any fees or commissions payable to any agents. The Company
shall pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out of pocket
expenses) arising in connection with any claim relating to any such payment.

 

(ii) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company shall pay or cause to
be paid all out-of-pocket costs, fees and expenses (including, without
limitation, all fees and other client charges and expenses of Schulte Roth &
Zabel LLP, counsel for SAC) (“Expenses”) incurred by, or on behalf of, SAC in
connection with the transactions contemplated by this Agreement, including, but
not limited to, in connection with the revision, negotiation, execution and
delivery of all Transaction Documents and any related documents, up to a maximum
reimbursement of $250,000 (the “Fee Cap”). Subject to the Fee Cap, SAC shall be
entitled to withhold any Expenses not previously reimbursed from its Purchase
Price at the Closing.

 

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) hereof; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2(f) hereof in order to effect a sale, transfer or assignment of
Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.

 

(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York time, on the second Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching the material Transaction Documents
(including, without limitation, this Agreement, the Certificate of Designations,
the form of each of the Warrants and the Registration Rights Agreement) as
exhibits to such filing, which Form 8-K shall be in form and substance
reasonably acceptable to the Majority Buyers (including all attachments, the
“Initial 8-K Filing”). On or before 8:30 a.m., New York time, on the second
Business Day following the date of any material amendment to the terms set forth
in this Agreement, the Company shall file a Current Report on Form 8-K
describing the terms of such amendment or modification in the form required by
the 1934 Act and attaching any material transaction documents, as entered into,
prepared, modified

 

- 20 -



--------------------------------------------------------------------------------

or amended, as exhibits to such filing (including all attachments, an “Amending
8-K Filing”). On or before 8:30 a.m., New York time, on the second Business Day
following the Closing Date, the Company shall file a Current Report on Form 8-K
describing the Closing and disclosing any previously undisclosed material,
nonpublic information in the form required by the 1934 Act and attaching any
material transaction documents not previously filed as exhibits to such filing
(including all attachments, the “Final 8-K Filing”, and collectively with the
Initial 8-K Filing and all Amending 8-K Filings, the “8-K Filings”). From and
after the filing of the Final 8-K Filing with the SEC, no Buyer shall be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of its respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filings. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide any Buyer with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the Initial 8-K Filing with the SEC without the
express written consent of such Buyer. Subject to the foregoing, neither the
Company nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of any
Buyer, to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filings and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Majority Buyers shall
be consulted by the Company in connection with any such press release or other
public disclosure prior to its release and provided that in any case the Company
shall not disclose the identity of any Buyer without such Buyer’s express
written consent unless required by applicable law and regulations).

 

(j) Additional Preferred Shares; Variable Securities; Dilutive Issuances. So
long as any Buyer beneficially owns any Securities, the Company will not issue
any Preferred Shares other than to the Buyers as contemplated hereby and the
Company shall not issue any other securities that would cause a breach or
default under the Certificate of Designations. For so long as any Preferred
Shares or Warrants remain outstanding, the Company shall not, in any manner,
issue or sell any rights, warrants or options to subscribe for or purchase Class
A Common Stock or directly or indirectly convertible into or exchangeable or
exercisable for Class A Common Stock at a price which varies or may vary with
the market price of the Class A Common Stock, including by way of one or more
reset(s) to any fixed price, unless the conversion, exchange or exercise price
of any such security cannot be less than the then applicable Conversion Price
(as defined in the Certificate of Designations) with respect to the Class A
Common Stock into which any Preferred Share is convertible and the then
applicable Exercise Price (as defined in the Warrants) with respect to the Class
A Common Stock into which any Warrant is exercisable. For so long as any
Preferred Shares or Warrants remain outstanding, the Company shall not, in any
manner, enter into or affect any Dilutive Issuance (as defined in the
Certificate of Designations) if the effect of such Dilutive Issuance is to cause
the Company to be required to issue upon conversion of any Preferred Shares or
exercise of any Warrant any shares of Class A Common Stock in excess of that
number of shares of Class A Common Stock which the Company may issue upon
conversion of the Preferred Shares and exercise of the Warrants without
breaching the Company’s obligations under the rules or regulations of the
Principal Market.

 

- 21 -



--------------------------------------------------------------------------------

(k) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall not be party to any Fundamental Transaction (as defined in the
Certificate of Designations) unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the
Certificate of Designations and the Warrants.

 

(l) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, after the
Closing Date, 130% of the aggregate number of shares of Class A Common Stock
issuable upon conversion of all of the Preferred Shares and issuable upon
exercise of the Warrants.

 

(m) Conduct of Business.

 

(i) Unless set forth in Schedule 4(m) or the Company shall otherwise agree in
writing with the Majority Buyers (such agreement not to be unreasonably
withheld) and except as expressly contemplated by the Transaction Documents,
during the period from the date of this Agreement to the Closing Date, the
Company shall conduct, and it shall cause its Subsidiaries to conduct, its or
their businesses in the ordinary course and consistent with past practice, and
the Company shall, and it shall cause its Subsidiaries to, use its or their
reasonable best efforts to preserve intact its business organization, to keep
available the services of its officers and employees and to maintain
satisfactory relationships with all Persons with whom it does business and

 

(ii) without limiting the generality of the foregoing, neither the Company nor
any of its Subsidiaries will:

 

(1) amend or propose to amend its Certificate of Incorporation or Bylaws (or
comparable governing instruments) in any material respect;

 

(2) authorize for issuance, issue, grant, sell, pledge, dispose of or propose to
issue, grant, sell, pledge or dispose of any shares of, or any options,
warrants, commitments, subscriptions or rights of any kind to acquire or sell
any shares of, the capital stock or other securities of the Company or any of
its Subsidiaries including, but not limited to, any securities convertible into
or exchangeable for shares of stock of any class of capital stock of the Company
or any of its Subsidiaries, except for the issuance of shares pursuant to the
exercise of either incentive or non-qualified stock options, including
management stock options, outstanding on the date of this Agreement in
accordance with their present terms;

 

(3) hire any executive officer of the Company;

 

(4) split, combine or reclassify any shares of its capital stock or declare, pay
or set aside any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, other than
dividends or distributions to the Company or a Subsidiary, or directly or
indirectly redeem, purchase or otherwise acquire or offer to acquire any shares
of its capital stock or other securities;

 

- 22 -



--------------------------------------------------------------------------------

(5) (a) create, incur or assume any debt, except refinancings of existing
obligations on terms that are no less favorable to the Company or its
Subsidiaries than the existing terms; (b) assume, guarantee, endorse or
otherwise become liable or responsible (whether directly, indirectly,
contingently or otherwise) for the obligations of any Person; (c) make any
capital expenditures or make any loans, advances or capital contributions to, or
investments in, any other Person (other than to a Subsidiary); (d) acquire the
stock or assets of, or merge or consolidate with, any other Person; (e)
voluntarily incur any material liability or obligation (absolute, accrued,
contingent or otherwise), other than in the ordinary course of business
consistent with past practice; or (f) other than in the ordinary course of
business consistent with past practice, sell, transfer, mortgage, pledge or
otherwise dispose of, or encumber, or agree to sell, transfer, mortgage, pledge
or otherwise dispose of or encumber, any assets or properties, real, personal or
mixed material to the Company and its Subsidiaries taken as a whole other than
to secure debt permitted under (a) of this clause (v);

 

(6) increase in any manner the compensation of any of its officers or employees
or enter into, establish, amend or terminate any employment, consulting,
retention, change in control, collective bargaining, bonus or other incentive
compensation, profit sharing, health or other welfare, stock option or other
equity, pension, retirement, vacation, severance, deferred compensation or other
compensation or benefit plan, policy, agreement, trust, fund or arrangement
with, for or in respect of, any stockholder, officer, director, other employee,
agent, consultant or affiliate other than as required pursuant to the terms of
agreements in effect on the date of this Agreement and such as are in the
ordinary course of business consistent with past practice;

 

(7) enter into or commit to enter into any material transaction, material
monetary commitment or capital expenditure or enter into, amend, modify or
terminate any material agreement (including real estate leases that are material
in the aggregate);

 

(8) acquire or agree to acquire, by merging or consolidating with, by purchasing
an equity interest in or a portion of the securities of, or by any other manner,
any Person, or otherwise acquire or agree to acquire all or substantially all of
the assets of any other Person (other than the purchase of assets from suppliers
or vendors in the ordinary course of the business of the Company);

 

(9) settle or compromise any litigation, proceeding, action or claim that could
reasonably be expected to result in payments (to the extent not covered by
insurance) that exceed $250,000 in the aggregate;

 

(10) fail to use its commercially reasonable efforts to comply in all material
respects with any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to it or any of its properties,
assets or business and maintain in full force and effect all the Company permits
necessary for, or otherwise material to, such business; or

 

(11) agree or commit to do any of the foregoing.

 

- 23 -



--------------------------------------------------------------------------------

(iii) Notwithstanding the forgoing, to the extent that any of the foregoing
shall constitute material, nonpublic information, before seeking the Buyers’
consent hereunder, the Company shall first confirm with such Buyer that it
desires to receive such information (without disclosing the nature of any
information that may constitute material, nonpublic information) and if the
Buyer agrees to receive such information, then such information shall constitute
Disclosed Information for all purposes hereof.

 

(n) Additional Issuances of Securities.

 

(i) For purposes of this Section 4(n), the following definitions shall apply.

 

(1) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Class A Common
Stock.

 

(2) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Class A Common Stock or Convertible Securities.

 

(3) “Class A Common Stock Equivalents” means, collectively, Options and
Convertible Securities.

 

(ii) From the date hereof until the date that is 30 Trading Days (as defined in
the Certificate of Designations) following the Effective Date (as defined in the
Registration Rights Agreement) (the “Trigger Date”), the Company will not,
directly or indirectly, offer, sell, grant any option to purchase, or otherwise
dispose of (or announce any offer, sale, grant or any option to purchase or
other disposition of) any of its or its Subsidiaries’ equity or equity
equivalent securities, including without limitation any debt, preferred stock or
other instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Class A Common Stock or Class A Common Stock Equivalents (any such offer, sale,
grant, disposition or announcement being referred to as a “Subsequent
Placement”).

 

(iii) In lieu of the rights set forth in (x) Section 3(bb) of that Securities
Purchase Agreement, dated as of June 29, 2004 (the “June SPA”), by and among the
Company and the purchasers signatory thereto (the “June 2004 Participation
Right”) and (y) Section 4(n) of the Existing SPA (the “Existing Participation
Right”), which June 2004 Participation Right and Existing Participation Right
are hereby superseded and terminated as to all of the Buyers, from the Trigger
Date until the thirty-six (36) month anniversary of the later of the date of
this Agreement and the Closing Date, the Company will not, directly or
indirectly, effect any Subsequent Placement unless the Company shall have first
complied with this Section 4(n)(iii).

 

(1) The Company shall deliver to each Buyer a written notice (the ”Offer
Notice”) of any proposed or intended issuance or sale or exchange (the ”Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or

 

- 24 -



--------------------------------------------------------------------------------

exchanged, (y) identify the Persons (if known) to which or with which the
Offered Securities are to be offered, issued, sold or exchanged and (z) offer to
issue and sell to or exchange with such Buyers the Offered Securities allocated
among such Buyers (a) based on such Buyer’s pro rata portion of the aggregate
principal amount of Preferred Shares purchased hereunder (the “Basic Amount”),
and (b) with respect to each Buyer that elects to purchase its Basic Amount, any
additional portion of the Offered Securities attributable to the Basic Amounts
of other Buyers as such Buyer shall indicate it will purchase or acquire should
the other Buyers subscribe for less than their Basic Amounts (the
“Undersubscription Amount”).

 

(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the tenth (10th) Business Day after
such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Buyer’s Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary.

 

(3) The Company shall have five (5) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the “Refused Securities”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice.

 

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(n)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(n)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 4(n)(iii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of

 

- 25 -



--------------------------------------------------------------------------------

the Offered Securities. In the event that any Buyer so elects to reduce the
number or amount of Offered Securities specified in its Notice of Acceptance,
the Company may not issue, sell or exchange more than the reduced number or
amount of the Offered Securities unless and until such securities have again
been offered to the Buyers in accordance with Section 4(n)(iii)(1) above.

 

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section
4(n)(iii)(3) above if the Buyers have so elected, upon the terms and conditions
specified in the Offer. The purchase by the Buyers of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Buyers of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Buyers and their respective
counsel.

 

(6) Any Offered Securities not acquired by the Buyers or other Persons in
accordance with Section 4(n)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.

 

(iv) The restrictions contained in subsections (ii) and (iii) of this Section
4(n) shall not apply in connection with the issuance of any Excluded Securities
(as defined in the Certificate of Designations).

 

(o) General Solicitation. None of the Company, any of its affiliates (as defined
in Rule 501(b) promulgated under the 1933 Act) or any person acting on behalf of
the Company or such affiliate will solicit any offer to buy or offer or sell the
Securities by means of any form of general solicitation or general advertising
within the meaning of Regulation D, including: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium or broadcast over television or radio; and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

 

(p) Integration. None of the Company or any of its Subsidiaries will offer, sell
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the 1933 Act) in a manner that would cause the offer and sale of the
Securities to fail to be entitled to the exemption from registration afforded by
Rule 506 of Regulation D and Section 4(2) of the 1933 Act.

 

(q) Notification of Certain Matters. The Company shall give prompt notice to
each Buyer if any of the following occur after the date of this Agreement: (i)
receipt of any notice or other communication in writing from any third party
alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement, provided that
such consent would have been required to have been disclosed in this Agreement;
(ii) receipt of any material notice or other communication from any Person
(including, but not limited to, the SEC, NASD or any securities exchange) in
connection with the

 

- 26 -



--------------------------------------------------------------------------------

transactions contemplated by this Agreement; (iii) the occurrence of an event
which would be reasonably likely to have a Material Adverse Effect; or (iv) the
commencement or threat of any litigation involving or affecting the Company or
any of its Subsidiaries, or any of their respective properties or assets, or, to
its knowledge, any employee, agent, director or officer, in his or her capacity
as such, of the Company or any of its Subsidiaries which, if pending on the date
hereof, would have been required to have been disclosed in this Agreement or
which relates to the consummation of the transactions contemplated by the
Transaction Documents; provided, however, that to the extent that any of the
foregoing shall constitute material, nonpublic information, the Company shall
first confirm with such Buyer that it desires to receive such information
(without disclosing the nature of any information that may constitute material,
nonpublic information) and if the Buyer agrees to receive such information, then
such information shall constitute Disclosed Information for all purposes hereof.

 

(r) Access and Information. Between the date of this Agreement and the Closing
Date, the Company will give, and shall direct its accountants and legal counsel
to give, each Buyer and their respective authorized representatives (including,
without limitation, its financial advisors, accountants, consultants and legal
counsel), at all reasonable times, access as reasonably requested to all offices
and other facilities and to all contracts, agreements, commitments, books and
records of or pertaining to the Company and its Subsidiaries, will permit the
foregoing to make such reasonable inspections as they may require and will cause
its officers and other employees promptly to furnish such Buyer with (a) such
financial and operating data and other information with respect to the business
and properties of the Company and its Subsidiaries as such Buyer may from time
to time reasonably request, and (b) a copy of each material report, schedule and
other document filed or received by the Company or any of its Subsidiaries
pursuant to the requirements of applicable securities laws or the NASD;
provided, however, that to the extent that any of the foregoing shall constitute
material, nonpublic information, the Company shall first confirm with such Buyer
that it desires to receive such access or information (without disclosing the
nature of any information that may constitute material, nonpublic information)
and if the Buyer agrees to receive such information, then such information shall
constitute Disclosed Information for all purposes hereof.

 

(s) Sales by Officers and Directors. Until the later of (i) the Trigger Date and
(ii) 180 Trading Days after the Closing Date, the Company shall not, directly or
indirectly, permit any officer or director of the Company or any of its
Subsidiaries to sell any Class A Common Stock pursuant to a contract,
instruction or plan in accordance with Rule 10b5-1 of the 1934 Act.

 

(t) Regulation M. The Company will not take any action prohibited by Regulation
M under the 1934 Act, in connection with the distribution of the Securities
contemplated hereby.

 

(u) Existing Rights of Participation. The Company represents that it has given
the required notice to the holders of the June 2004 Participation Right and the
Existing Participation Right (collectively, the “Participation Rights Holders”).
In the event that all Participation Rights Holders are not party to this
Agreement on the date hereof (each a “Non-Participating Buyer”), unless such
notice has been waived by the Participating Holders as a result of their
respective execution of this Agreement as of the date hereof, the Company shall

 

- 27 -



--------------------------------------------------------------------------------

inform SAC by no later than ten (10) Business Days after the date hereof (the
“Participation Deadline”) as to whether or not and to what extent such
Non-Participating Buyer has exercised any such right (any such Non-Participating
Buyer exercising such rights, a “Participating Buyer”). The Preferred Shares and
Warrants not being purchased by any Non-Participating Buyer on the date hereof
shall be allocated to SAC. Upon a Non-Participating Buyer’s execution and
delivery to the Company of a signature page to this Agreement prior to the
Participation Deadline, the Preferred Shares and Warrants of such
Non-Participating Buyer allocated to SAC hereunder shall automatically be
allocated to such Non-Participating Buyer.

 

(v) Waiver of Existing Antidilution and Existing Rights of Participation. Each
Buyer hereby agrees to waive, solely with respect to the issuance of the
Securities hereunder, the application of the adjustment provisions set forth in
any of the securities issued pursuant to the Existing SPA and pursuant to
Section 4(j) of the Existing SPA and held by such Buyer (or its affiliates) as
of the date hereof. Further, each Buyer hereby agrees to waive, solely with
respect to the issuance of the Securities hereunder and the issuance Common
Stock or warrants to purchase up to 2,800,000 shares of Common Stock, in the
aggregate, that may be issued to one or more parties who have provided
consulting services to the Company, including Michael Gold or one of his
affiliates, the application of the adjustment provisions set forth in any of the
securities issued pursuant to the Existing SPA and pursuant to Section 4(j) of
the Existing SPA and held by such Buyer (or its affiliates) as of the date
hereof and any pre-emptive right, participation right or prohibition on such
issuance set forth in the Existing SPA or related notes and warrants and held by
such Buyer (or its affiliates) as of the date hereof.

 

(w) Company Restricted Transfers. Each Buyer agrees that it shall not transfer
any of the Securities to any of the Company’s officers, directors, employees or
consultants in a manner that would require the approval of the stockholders of
the Company in accordance with the rules of the Principal Market.

 

(x) Bridge Facility Reduction. In accordance with Section 6.06(b) of the Senior
Credit Agreement (as defined below), on the Closing Date the Company shall
pay-off in full each applicable Buyer’s principal, accrued, but unpaid interest,
and any other amounts outstanding under the Bridge Facility. The outstanding
principal amount of each such Buyer under the Bridge Facility as of the date
hereof is set forth opposite such Buyer’s name in column (5) on the Schedule of
Buyers and such amount, together with any accrued, but unpaid interest thereon,
and any other amounts outstanding under the Bridge Facility, shall be withheld
by such Buyer on the Closing Date as partial payment of such Buyer’s Purchase
Price hereunder. This provision constitutes notice of repayment as required by
the applicable financing documents.

 

(y) Amendments to Existing RRA. Each Buyer hereby agrees that the Filing
Deadline set forth in the Existing RRA is hereby amended to mean ten (10)
Business Days after the earlier of (x) May 3, 2005 and (y) the Closing; provided
that in the event that the Registration Statement required by the Existing RRA
is not filed on or before such amended Filing Deadline in accordance with the
Existing RRA, the Company shall make any payments required to be paid pursuant
to Section 2(g) of the Existing RRA retroactively from April 21, 2005. In
addition, each Buyer hereby agrees that the Effectiveness Deadline set forth in
the Existing RRA is hereby amended to mean as soon as practicable, but not later
than 60 calendar days (or in the event the SEC reviews the Registration
Statement and requires the Company to

 

- 28 -



--------------------------------------------------------------------------------

make modifications thereto, 90 calendar days) after the date the Registration
Statement required under the Existing RRA is initially filed with the SEC;
provided that in the event that the Registration Statement required by the
Existing RRA is not declared effective on or before such amended Effectiveness
Deadline in accordance with the Existing RRA, the Company, shall make any
payments required to be paid pursuant to Section 2(g) of the Existing RRA
retroactively from April 21, 2005. To the extent that the registration statement
required pursuant to the terms of the Existing RRA (the “Existing RRA
Registration Statement”) is filed, but not declared effective, prior to the
Registration Statement required by the Registration Rights Agreement, each Buyer
hereby consents to an amendment to the Existing RRA Registration Statement to
include the Registrable Securities (as defined in the Registration Rights
Agreement).

 

(z) Trustee Consent. Each Buyer hereby affirms that such Buyer provides its
consent to any modifications, amendments and supplements necessary under the
Indenture (as defined in the Existing SPA) to authorize the Trustee to take any
and all actions on behalf of such Buyers in connection with the Amended and
Restated Subordination Agreement and the Security Documents and authorizes the
Trustee to take any and all further actions necessary in furtherance thereof.

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Preferred Shares and the Warrants, in
which the Company shall record the name and address of the Person in whose name
the Preferred Shares and the Warrants have been issued (including the name and
address of each transferee), the number of Preferred Shares held by such Person,
the number of Conversion Shares issuable upon conversion of the Preferred Shares
and Warrant Shares issuable upon exercise of the Warrants held by such Person.
The Company shall keep the register open and available at all times during
business hours for inspection of any Buyer or its legal representatives.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s) or transferee, for the Securities issued at the Closing or
upon conversion of the Preferred Shares or exercise of the Warrants or transfer
of the Preferred Shares or Warrants, in such amounts as specified from time to
time by each Buyer to the Company upon conversion or transfer of the Preferred
Shares or exercise or transfer of the Warrants in the form of Exhibit E attached
hereto (the “Irrevocable Transfer Agent Instructions”). The Company warrants
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 5(b), and stop transfer instructions to give effect
to Section 2(g) hereof, will be given by the Company to its transfer agent, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents. If a Buyer effects a sale, assignment or transfer
of the Securities in accordance with Section 2(f), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment. In the

 

- 29 -



--------------------------------------------------------------------------------

event that such sale, assignment or transfer involves Securities sold, assigned
or transferred pursuant to an effective registration statement or pursuant to
Rule 144, the transfer agent shall issue such Securities to the Buyer, assignee
or transferee, as the case may be, without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a) Preferred Shares and the Warrants. The obligation of the Company hereunder
to issue and sell the Preferred Shares and the Warrants to each Buyer at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing each Buyer with prior written notice thereof:

 

(i) Such Buyer shall have executed this Agreement and the Registration Rights
Agreement and delivered the same to the Company.

 

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less, in the case of SAC, the amounts withheld pursuant to
Section 4(g)) for the Preferred Shares and the related Warrants being purchased
by such Buyer at the Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company.

 

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

 

(iv) Each Buyer shall have delivered to the Company such other documents
relating to the transactions contemplated by this Agreement as the Company or
its counsel may reasonably request.

 

(b) Closing Exercise Shares. The obligation of the Company hereunder to issue
the Closing Exercise Shares to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

 

(i) Delivery by such Buyer of appropriate exercise notices with respect to its
election to exercise the Existing Warrants.

 

- 30 -



--------------------------------------------------------------------------------

(ii) Delivery by such Buyer to the Company of its Existing Warrants relating to
the Closing Exercise Shares.

 

(iii) Payment by such Buyer to the Company of the Closing Exercise Price by wire
transfer of immediately available funds pursuant to wire instructions provided
by the Company to such Buyer prior to the Closing Date.

 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

(a) Closing Date. The obligation of each Buyer hereunder to purchase the
Preferred Shares, the Warrants and the Closing Exercise Shares at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(i) The Company and, to the extent it is a party thereto, each of its
Subsidiaries, shall have executed and delivered to such Buyer (1) each of the
Transaction Documents, (2) one or more certificates representing the Preferred
Shares (in such number and denominations as such Buyer shall request) being
purchased by such Buyer at the Closing pursuant to this Agreement, (3) the
Warrants (in such amounts as such Buyer shall request) being purchased by such
Buyer at the Closing pursuant to this Agreement, (4) one or more certificates
representing the Closing Exercise Shares (in such number and denominations as
such Buyer shall request) being purchased by such Buyer at the Closing pursuant
to this Agreement and (5) new Existing Warrants (in such amounts as such Buyer
shall request) representing unexercised portions of Existing Warrants delivered
to the Company with respect to exercising Existing Warrants for the Closing
Exercise Shares.

 

(ii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit D attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 

(iii) Each Buyer shall have received the opinion of Akin Gump Strauss Hauer &
Feld LLP, the Company’s outside counsel, dated as of the Closing Date,
substantially covering the matters set forth in Exhibit E attached hereto.

 

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within 10 days of the
Closing Date.

 

(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s and each Subsidiary’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company and each Subsidiary conducts business, as of a
date within 10 days of the Closing Date.

 

- 31 -



--------------------------------------------------------------------------------

(vi) The Certificate of Designations in the form attached as Exhibit A shall
have been filed with the Secretary of State of the State of Delaware and shall
be in full force and effect, enforceable against the Company in accordance with
its terms and shall not have been amended.

 

(vii) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) days of the Closing Date, which shall reflect the
Certificate of Designations as part thereof or attachment thereto.

 

(viii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (x) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (y) the Certificate of
Incorporation, as amended and (z) the Bylaws, each as in effect at the Closing,
in the form attached hereto as Exhibit F.

 

(ix) The representations and warranties of the Company shall be true and correct
in all material respects (other than representations and warranties that are
already qualified by materiality or Material Adverse Effect which shall be true
and correct in all respects) as of the date when made and as of the Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. Such Buyer shall have
received a certificate, executed by a duly authorized executive officer of the
Company, dated as of the Closing Date, to the foregoing effect, certifying as to
the fulfillment of the conditions specified in Section 7 of this Agreement and
as to such other matters as may be reasonably requested by such Buyer in the
form attached hereto as Exhibit G.

 

(x) No event, circumstances or fact shall have occurred which has resulted in,
would result in or could reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect; provided, however, that for purposes
of this condition, Material Adverse Effect does not include any event,
circumstance or fact that does not or would not, with the passage of time,
reasonably be expected to result in an Event of Default (as defined in either
(A) the Amended and Restated Credit Agreement, dated as of September 22, 2004
(as amended from time to time, the “Senior Credit Agreement”), by and among, the
Senior Agent, the Senior Lenders, the Company and certain of its Subsidiaries,
as amended as of the date hereof and without regard to any future waiver or
amendment thereof, the “Senior Credit Facility” or (B) the Bridge Facility).

 

(xi) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Class A Common Stock
outstanding as of a date within five (5) days of the Closing Date.

 

(xii) The Class A Common Stock (i) shall be designated for quotation or listed
on the Principal Market and (ii) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by

 

- 32 -



--------------------------------------------------------------------------------

the SEC or the Principal Market have been threatened, as of the Closing Date,
either (A) in writing by the SEC or the Principal Market or (B) by falling below
the minimum listing maintenance requirements of the Principal Market.

 

(xiii) The Senior Lenders shall have executed and delivered the Security
Documents and the Company shall have obtained the consent or waiver of the
respective lenders under the Senior Credit Agreement and the Bridge Facility to
the transactions contemplated by the Transaction Documents, including the
issuance and sale of the Securities and the Company’s performance of its other
obligations thereunder, which consents and/or waivers shall be in form and
substance satisfactory to Schulte Roth & Zabel LLP.

 

(xiv) The Company shall have obtained all other governmental, regulatory or
third party consents and approvals, if any, necessary to be obtained for the
sale of the Securities.

 

(xv) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

(b) Other than the Security Documents, which shall be effective on the Escrow
Date in accordance with their respective terms, the parties hereby agree that
each of the documents required to be delivered pursuant to Section 7(a) hereof
shall be executed and delivered by the appropriate parties on April 29, 2005
(the “Escrow Date”) and, except for the documents listed on Schedule 1, are
dated as of the Escrow Date, to be held in escrow by Akin Gump Strauss Hauer &
Feld LLP and Schulte Roth & Zabel LLP, and all actions required to be undertaken
pursuant to Section 7(a) shall be completed, as the case may be, on or prior to
the Escrow Date (the “Escrow Conditions”). The Company shall certify that the
Escrow Conditions are met, and each Buyer shall waive each of the conditions to
Closing set forth in Sections 7(a) (including, but not limited to, Section
7(a)(x) hereof), except for Sections 7(a)(i) and (xi), which shall constitute
the only remaining conditions to each Buyer’s obligation to purchase the
Preferred Shares, the Warrants and the Closing Exercise Shares on the Closing
Date, by executing a waiver in substantially the form attached hereto as Exhibit
H, which shall be acceptable to the Majority Buyers in their sole discretion.

 

8. FAILURE TO SATISFY. In the event (a) that on or before 5:00 p.m. (EST) on the
Escrow Date (i) the Company shall have failed to satisfy the conditions set
forth in Section 7 above (other than the satisfaction of the conditions set
forth in Sections 7(a)(i) and (xi) above) or (ii) such Buyer shall have failed
to satisfy the conditions set forth in Section 6 above (other than the
satisfaction of the condition set forth in Sections 6(a)(ii) above) and the
nonbreaching party has failed to waive such unsatisfied condition(s), or (b) the
Closing shall not have occurred with respect to any Buyer on or before May 3,
2005 due to the Company’s failure to satisfy the conditions set forth in
Sections 7(a)(i) and (xi) above and the nonbreaching party has failed to waive
such unsatisfied condition(s), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date; provided, however, this if this Agreement is terminated
pursuant to this Section 8, the Company (other than a termination due to a
breach of this Agreement by SAC) shall remain obligated to reimburse SAC for the
expenses described in Section 4(g)(ii) above.

 

9. EFFECT OF FAILURE TO SATISFY. If this Agreement is terminated by any party
pursuant to Section 8 and the transactions contemplated hereby are not
consummated, this Agreement shall become null and void and of no further force
and effect and there shall be no liability on the part of any party hereto (or
any shareholder, director, officer, partner, employee, agent, consultant or
representative of such party), except as set forth in this Section 9; provided,
however, if this Agreement is terminated pursuant to Section 8, the Company
shall remain obligated to reimburse SAC for the expenses described in Section
4(g) above; and provided, further, that any termination of this Agreement shall
not relieve any party hereto from any liability for any breach of any provisions
of this Agreement. This Section 9 shall survive termination of this Agreement in
accordance with its terms.

 

10. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each

 

- 33 -



--------------------------------------------------------------------------------

party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e) Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyers, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Majority Buyers, and any amendment to this Agreement made in conformity with the
provisions of this Section 10(e) shall be binding on all Buyers and holders of
Securities, as applicable. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought. No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the applicable Securities then outstanding. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction

 

- 34 -



--------------------------------------------------------------------------------

Documents, holders of Preferred Shares or holders of the Warrants, as the case
may be. The Company has not, directly or indirectly, made any agreements with
any Buyers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents.

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

The Wet Seal, Inc.

26972 Burbank

Foothill Ranch, California 92610

Telephone: (949) 699-3919

Facsimile: (949) 699-4825

Attention: Chief Financial Officer

With a copy (for informational purposes only) to:

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, New York 10022

Telephone: (212) 872-1000

Facsimile: (212) 872-1002

Attention: Alan Siegel, Esq.

                            Ackneil M. Muldrow III, Esq.

If to the Transfer Agent:

American Stock Transfer and Trust Company

40 Wall Street

New York, New York

Telephone: (718) 921-8208

Facsimile: (718) 921-8335

Attention: Geraldine Zarbo

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

With a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer N. Klein, Esq.

 

- 35 -



--------------------------------------------------------------------------------

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any subsequent purchasers of the Preferred Shares or the Warrants or,
upon the conversion or exercise thereof, respectively, Conversion Shares or
Warrant Shares, other than pursuant to an effective registration statement with
respect thereto. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Majority Buyers,
including by way of a Fundamental Transaction (unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Certificate of Designations and the Warrants). A Buyer may assign
some or all of its rights hereunder without the consent of the Company in
connection with a transfer by such Buyer of any of the Securities, in which
event such assignee shall be deemed to be a Buyer hereunder with respect to such
assigned rights. Each Buyer and the Company acknowledges that SAC may assign
some or all of its rights (i) hereunder and under the other Transaction
Documents, (ii) under the Existing SPA and the Transaction Documents (as defined
in the Existing SPA) and (iii) under the June SPA and the Transaction Documents
(as defined in the June SPA), to an entity affiliated with Prentice Capital LLC
without the consent of any such Buyer or the Company, subject to applicable
securities laws and provided that such party agrees to be bound by the terms and
covenants hereof. In addition to the foregoing, the Company acknowledges that
any of the Buyers may assign and transfer some of the rights and obligations in
connection with the purchase of the Securities prior to Closing to other Buyers,
which Buyers shall become party hereto by execution of a signature to this
Agreement and by updating of the Schedule of Buyers hereto in which case such
assignee shall be deemed a Buyer for all purposes hereunder as if such assignee
executed this Agreement on the date hereof. In the event that any Buyer fails to
provide its Purchase Price at the Closing, SAC shall have the right to purchase
such Buyer’s Securities hereunder.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
10 shall survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

- 36 -



--------------------------------------------------------------------------------

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents, (b) any breach of any covenant, agreement
or obligation of the Company contained in the Transaction Documents or (c) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities or (iii) the
status of such Buyer or holder of the Securities as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 10(k)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies; Rescission and Withdrawal. Each Buyer and each holder of the
Securities shall have all rights and remedies set forth in the Transaction
Documents and all of the rights which such holders have under any law. Any
Person having any rights under any provision of this Agreement shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any breach of any provision of this Agreement
and to exercise all other rights granted by law. Furthermore, the Company

 

- 37 -



--------------------------------------------------------------------------------

recognizes that in the event that it fails to perform, observe, or discharge any
or all of its obligations under the Transaction Documents, any remedy at law may
prove to be inadequate relief to the Buyers. The Company therefore agrees that
the Buyers shall be entitled to seek temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages and without
posting a bond or other security. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part, in
accordance with the terms of the Transaction Documents, without prejudice to its
future actions and rights.

 

(n) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(o) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Buyer confirms that
it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer,
other than SAC, acknowledges that (i) Schulte Roth & Zabel LLP solely
represented SAC in connection with the transaction contemplated hereby and (ii)
SAC did not provide any advice in connection herewith and such Buyer’s
determination to participate herein was based solely on its own evaluation of
the risks and merits of the investment contemplated hereby. Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 

- 38 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY: THE WET SEAL, INC. By:  

/s/    DOUGLAS C. FELDERMAN

--------------------------------------------------------------------------------

Name:   Douglas C. Felderman Title:   Executive Vice President &
Chief Financial Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS:

S.A.C. CAPITAL ASSOCIATES, LLC

 

By: S.A.C. Capital Advisors, LLC

By:  

/s/    PETER NUSSBAUM

--------------------------------------------------------------------------------

Name:   Peter Nussbaum Title:   General Counsel



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

PRENTICE CAPITAL PARTNERS QP, LP By:  

Prentice Capital GP, LLC,

    its general partner

By:  

/s/ Charles Phillips

--------------------------------------------------------------------------------

Name:   Charles Phillips Title:     PRENTICE CAPITAL PARTNERS, LP By:  

Prentice Capital GP, LLC,

    its general partner

By:  

/s/ Charles Phillips

--------------------------------------------------------------------------------

Name:   Charles Phillips Title:     PRENTICE CAPITAL OFFSHORE, LTD By:  

Prentice Capital Management, LP,

    the Investment Manager

By:  

/s/ Charles Phillips

--------------------------------------------------------------------------------

Name:   Charles Phillips Title:    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

GMM CAPITAL, LLC By:  

/s/    ISAAC DABAH

--------------------------------------------------------------------------------

Name:   Isaac Dabah Title:   Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

GOLDFARB CAPITAL PARTNERS LLC

By:

 

/s/    MORRIS GOLDFARB

--------------------------------------------------------------------------------

Name:

  Morris Goldfarb

Title:

  Member



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

/s/    CHARLES PHILLIPS

--------------------------------------------------------------------------------

Mr. Charles Phillips



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

UBS FINANCIAL SERVICES AS CUSTODIAN
FBO CHARLES G. PHILLIPS ROLLOVER IRA By:  

/s/ Charles Phillips

--------------------------------------------------------------------------------

Name:   Charles Phillips Title:    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

/s/    ELI WACHTEL

--------------------------------------------------------------------------------

Mr. Eli Wachtel



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

WLSS CAPITAL PARTNERS, LLC By:  

/s/    WAYNE S. MILLER

--------------------------------------------------------------------------------

Name:   Wayne S. Miller Title:   Member



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

SMITHFIELD FIDUCIARY, LLC By:  

/s/    SCOTT M. WALLACE

--------------------------------------------------------------------------------

Name:   Scott M. Wallace Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

D.B. ZWIRN SPECIAL

OPPORTUNITIES FUND, L.P.

By:  

D.B. ZWIRN PARTNERS LLC,

    its general partner

By:  

/s/    DANIEL B. ZWIRN

--------------------------------------------------------------------------------

Name:   Daniel B. Zwirn Title:   Managing Member

D.B. ZWIRN SPECIAL

OPPORTUNITIES FUND, LTD.

By:  

D.B. ZWIRN & CO., L.P.,

    its trading Manager

By:  

/s/     DANIEL B. ZWIRN

--------------------------------------------------------------------------------

Name:   Daniel B. Zwirn Title:   Managing Member



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

RIVERVIEW GROUP, LLC By:  

/s/    TERRY FEENEY

--------------------------------------------------------------------------------

Name:   Terry Feeney Title:   Chief Operating Officer



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

(1)    (2)   (3)     (4)     (5)    (6)     (7)    

Buyer

--------------------------------------------------------------------------------

   Address and Facsimile Number


--------------------------------------------------------------------------------

  Aggregate
Number of
Preferred
Shares


--------------------------------------------------------------------------------

    Number of
Series E
Warrant
Shares


--------------------------------------------------------------------------------

    Principal
Amount of
Bridge
Facility


--------------------------------------------------------------------------------

   Purchase
Price


--------------------------------------------------------------------------------

    Legal Representative’s
Address and Facsimile
Number


--------------------------------------------------------------------------------

  Tax ID #


--------------------------------------------------------------------------------

S.A.C. Capital

Associates, LLC

   c/o S.A.C. Capital Advisors, LLC
72 Cummings Point Road
Stanford, Connecticut 06902
Attention: General Counsel
Facsimile: (203) 890-2393
Residence: Anguila   6,040     2,209,822     $ 4,910,714    $ 6,040,000    
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376   98-0169203 Prentice Capital Partners QP, LP   
c/o Prentice Capital Management, LP
623 Fifth Avenue
32nd Floor
New York, NY 10022
Attention: Michael Zimmerman
                  Charles Phillips
Facsimile: 212-756-1464   6,040  **   1,473,214  **     N/A    $ 6,040,000  **  
N/A   73-1728934 Prentice Capital Partners, LP   
c/o Prentice Capital Management, LP
623 Fifth Avenue
32nd Floor
New York, NY 10022
Attention: Michael Zimmerman
                  Charles Phillips
Facsimile: 212-756-1464   * *   * *     N/A      * *   N/A   73-1728929 Prentice
Capital Offshore, Ltd    c/o Prentice Capital Management, LP
623 Fifth Avenue
32nd Floor
New York, NY 10022
Attention: Michael Zimmerman
                  Charles Phillips
Facsimile: 212-756-1464   * *   * *     N/A      * *   N/A   N/A GMM Capital,
LLC    111 West 40th Street
20th Floor
New York, NY 10018   3,075     937,500     $ 1,250,000    $ 3,075,000    
Skadden, Arps, Slate,
Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attention: Thomas W.
Greenberg, Esq.
Facsimile: (917) 777-7886
Telephone: (212) 735-7886   72-6232404 Goldfarb Capital Partners LLC    21
Fairway Drive
Mamaroneck, NY 10543   1,977     602,679     $ 982,143    $ 1,977,000    
Fulbright and Jaworski
666 Fifth Avenue
New York, N.Y. 10103
Attention. Neil Gold, Esq.
Facsimile: (212) 318-3400
Telephone: (212) 318-3022   20-1850320 Mr. Charles Phillips    777 Park Avenue
New York, NY 10021   556     169,430     $ 357,143    $ 556,000     N/A   N/A
UBS Financial Services as Custodian FBO Charles G. Phillips Rollover IRA    c/o
Mr. Charles Phillips
777 Park Avenue
New York, NY 10021   323     98,427       N/A    $ 323,000     N/A   N/A Mr. Eli
Wachtel    7 Shaw Road
Scarsdale, NY 10583   395     120,536       N/A    $ 395,000     N/A   N/A WLSS
Capital Partners, LLC    c/o Wayne Miller
1365 York Avenue
Apt. 26B
New York, NY 10021   44     13,393       N/A    $ 44,000     Fulbright and
Jaworski
666 Fifth Avenue
New York, N.Y. 10103
Attention. Neil Gold, Esq.
Facsimile: (212) 318-3400
Telephone: (212) 318-3022   20-1850320 Smithfield Fiduciary LLC   
c/o Highbridge Capital Management, LLC
9 West 57th Street
27th Floor
New York, NY 10019
Attention: Ari J. Storch
                  Adam J. Chill
Fax: (212) 751-0755
Telephone: (212) 287-4720
Residence: Cayman Islands   2,601     793,008     $ 1,057,343    $ 2,601,000    
N/A   N/A D.B. Zwirn Special Opportunities Fund, L.P    c/o D.B. Zwirn & Co.,
L.P.
745 Fifth Avenue, 18th Floor
New York, New York 10151
Telephone: (646) 720-9100
Fax: (646) 720-9000
Attention: Daniel B. Zwirn
                  Perry A. Gruss
Residence: Cayman Islands   750     228,496     $ 304,662    $ 750,000     N/A  
73-1637217 D.B. Zwirn Special Opportunities Fund, Ltd.    c/o D.B. Zwirn & Co.,
L.P.
745 Fifth Avenue, 18th Floor
New York, New York 10151
Telephone: (646) 720-9100
Fax: (646) 720-9000
Attention: Daniel B. Zwirn
                  Perry A. Gruss
Residence: Cayman Islands   749     228,495     $ 304,662    $ 749,000     N/A  
N/A Riverview Group, LLC    666 Fifth Avenue, 8th floor
New York, New York 10103
Attention: Daniel Cardella
Fax: (212) 905-4414
Telephone: (212) 841-4100
Residence: Delaware   2,050     625,000     $ 833,333    $ 2,050,000     N/A  
11-3485705         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

             Total:   24,600     7,500,000     $ 10,000,000    $ 24,600,000    
              

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

** Allocations of the securities listed under Prentice Capital Partners QP, LP
among Prentice Capital Partners QP, LP, Prentice Capital Partners, LP, Prentice
Capital Offshore, Ltd and Mr. Charles Phillips to be delivered to the Company
prior to the Closing Date.



--------------------------------------------------------------------------------

SCHEDULE OF CLOSING EXERCISE SHARES

 

(1)   (2)   (3)   (4)   (5)   (6)   (7)

Buyer

--------------------------------------------------------------------------------

  Number of
Series A
Warrant Shares


--------------------------------------------------------------------------------

  Exercise Price of
Series A
Warrant Shares


--------------------------------------------------------------------------------

  Number of
Series B
Warrant Shares


--------------------------------------------------------------------------------

  Exercise Price of
Series B
Warrant Shares


--------------------------------------------------------------------------------

  Aggregate
Number of
Closing
Exercise Shares


--------------------------------------------------------------------------------

 

Aggregate

Closing

Exercise

Price

--------------------------------------------------------------------------------

S.A.C. Capital Associates, LLC

  1,129,464   $ 1,976,562.00   520,536   $ 1,171,206.00   1,650,000   $
3,147,768.00

Prentice Capital Partners QP, LP

  N/A     N/A   N/A     N/A   N/A     N/A

Prentice Capital Partners, LP

  N/A     N/A   N/A     N/A   N/A     N/A

Prentice Capital Offshore, Ltd

  N/A     N/A   N/A     N/A   N/A     N/A

GMM Capital, LLC

  287,500   $ 503,125.00   132,500   $ 298,125.00   420,000   $ 801,250.00

Goldfarb Capital Partners LLC

  184,822   $ 323,438.50   85,178   $ 191,650.50   270,000   $ 515,089.00

Mr. Charles Phillips

  82,143   $ 143,750.25   37,857   $ 85,178.25   120,000   $ 228,928.50

UBS Financial Services as Custodian FBO Charles G. Phillips Rollover IRA

  N/A     N/A   N/A     N/A   N/A     N/A

Mr. Eli Wachtel

  36,964   $ 64,687.00   17,035   $ 38,328.75   53,999   $ 103,015.75

WLSS Capital Partners, LLC

  4,107   $ 7,187.25   1,892   $ 4,257.00   5,999   $ 11,444.25

Smithfield Fiduciary LLC

  243,189   $ 425,580.75   112,078   $ 252,175.50   355,267   $ 677,756.25

D.B. Zwirn Special Opportunities Fund, L.P

  70,072   $ 122,626.00   32,294   $ 72,661.50   102,366   $ 195,287.50

D.B. Zwirn Special Opportunities Fund, Ltd.

  70,072   $ 122,626.00   32,294   $ 72,661.50   102,366   $ 195,287.50

Riverview Group, LLC

  191,667   $ 335,417.25   88,333   $ 198,749.25   280,000   $ 534,166.50

Total:

  2,300,000   $ 4,025,000   1,059,997   $ 2,384,993.25   3,359,997   $
6,409,993.25    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE 1

 

DOCUMENTS TO BE DATED AS OF THE CLOSING DATE:

 

1. Certificates representing the Preferred Shares

 

2. Warrants

 

3. (Common Stock) certificates representing the Closing Exercise Shares
(issuable upon exercise of the Series A and Series B Warrants)

 

4. New Existing (Series B) Warrants representing the unexercised portions of the
Existing (Series B) Warrants

 

5. Akin Gump Strauss Hauer & Feld LLP opinion



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   Form of Certificate of Designations Exhibit B   Form of Series E
Warrants Exhibit C   Registration Rights Agreement Exhibit D   Form of
Irrevocable Transfer Agent Instructions Exhibit E   Form of Outside Company
Counsel Opinion Exhibit F   Form of Secretary’s Certificate Exhibit G   Form of
Officer’s Certificate Exhibit H   Form of Waiver

 

- i -